Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 1 of 18 PageID #: 1242




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


 RONNIE DESORMEAUX L L C                           CASE NO. 2:20-CV-01472

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 LUCY G SIKES ET AL                                MAGISTRATE JUDGE KAY

                               MEMORANDUM RULING

        Before the Court is an Appeal from the Bankruptcy Court wherein Appellant,

 Ronnie Desormeaux, LLC appeals the Final Order which denied its Applications for

 Administrative Expenses. In the bankruptcy matter of In re Patel, Desormeaux, an

 unsecured creditor, filed two administrative-expense applications. The first application was

 based on an alleged substantial contribution while the case was in Chapter 11, and the

 second application was based on substantial contribution after the case was converted to

 Chapter 7.

        This appeal raises the following issues:

        1. Whether the bankruptcy court abused its discretion in denying as untimely

 Desormeaux’s administrative-expense claim based on its alleged substantial contribution

 in the Chapter 11 case.

        2. Whether the bankruptcy court clearly erred in finding that Desormeaux did not

 bear its burden to prove it made a substantial contribution in the Chapter 11 case.

        3. Whether the bankruptcy court abused its discretion in denying Desormeaux’s

 request to continue the substantial-contribution hearing.


                                         Page 1 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 2 of 18 PageID #: 1243




         4. Whether the bankruptcy court erred in holding that 11 U.S.C. § 503(b)(3)(D),

 which permits substantial-contribution claims for expenses incurred “in a case under

 Chapter 9 or 11,” does not permit such claims for expenses incurred in Chapter 7 cases.

                               STATEMENT OF THE CASE

         Girish P. Patel (“Debtor”) filed a voluntary bankruptcy petition under Chapter 11 of

 the Bankruptcy Code on June 13, 2016.1 Debtor disclosed ownership interest in the

 business which owned interests in three (3) hotels in and around Lake Charles, Louisiana.2

 Appellant, Ronnie Desormeaux, LLC (“Desormeaux”) is an unsecured creditor of the

 bankruptcy estate.3 After investigating Debtor’s finances, Desormeaux moved to convert

 the Chapter 11 bankruptcy to Chapter 7. Before the hearing on the conversion, Debtor

 voluntarily converted his Chapter 11 bankruptcy to a Chapter 7.

         The Chapter 7 Trustee filed a Notice of Assets and the Notice to File Proofs of Claim

 on April 9, 2018, and set the last day to file proof of claims (“Bar Date”) as July 8, 2018.4

 Desormeaux filed his first application for attorneys’ fees and expenses on July 8, 2018,

 seeking a priority designation for attorneys’ fees and expenses incurred in making a

 substantial contribution to the Chapter 11 case pursuant to Section 503(b) of the

 Bankruptcy Code.5




 1
   BK Doc. 1 (Doc. 1-3).
 2
   Id. BK 5.
 3
   Id. BK 1.
 4
   Id. BK 118, 119.
 5
   Id. BK 148.

                                          Page 2 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 3 of 18 PageID #: 1244




         Desormeaux maintained an adversary case against the Debtor from May 27, 2018

 through July 7, 2020, which Desormeaux alleges yielded additional assets to the estate.6

 On July 18, 2020, Desormeaux filed a supplement administrative application for expenses

 incurred in prosecuting the adversary case pursuant to Section 503(b).7 On November 30,

 2020, the bankruptcy court entered a final order denying both applications for

 administrative claims and also denying Desormeaux’s motion to continue.8

         The district court has appellate jurisdiction over this case pursuant to 28 U.S.C. §

 158(a)(1) which grants district courts jurisdiction to hear appeals from final judgments,

 orders, and decrees of bankruptcy judges. The bankruptcy court had jurisdiction over

 Girish P. Patel’s bankruptcy case under 28 U.S.C. § § 157(a) and (b), and 1334(a).

                                     INTRODUCTION

         The Bankruptcy Code sets priorities of paying claims, dictating that certain kinds of

 claims get paid before others. See 11 U.S.C. § 507(a); Czyzewski v. Jevic Holding,

 Corp.,137 S.Ct. 973, 983 (2017). Section 507 lists the type of claims that are entitled to

 priority of payment over other claims, meaning that they must be paid in full before claims

 of lesser priority receive anything. See 11 U.S.C. § § 507, 726, 1129(a)(9). Administrative

 expenses, as defined in section 503(b), receive second priority and are paid before any

 payments are made to most other unsecured creditors. 11 U.S.C. § 507(a)(2).

         Under the American Rule, creditors must bear their own attorney’s fees and costs,

 unless a Bankruptcy Code provisions specifies otherwise. See Baker Botts L.L.P. v


 6
   18-ap-2006, R. 29.
 7
   Doc. 1-3, BK 182.
 8
   Id. BK 205.

                                          Page 3 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 4 of 18 PageID #: 1245




 ASARCO LLC, 576 U.S. § 121, 126 (2015). Congress created a narrow exception to this

 general rule in 11 U.S.C. § 503(b)(3)(D) and (b)(4) which allows creditors that have made

 a “substantial contribution” in a case “under Chapter 9 or 11” to recover their actual,

 necessary expenses, including their attorney’s fees and expenses, as a priority

 administrative expense. See 11 U.S.C. § 507(a) (priority of distribution).

         Section 503(a) and Bankruptcy Rule 1019 govern when requests for administrative

 expenses must be filed. Section 503(a) provides: “An entity may timely file a request for

 payment of an administrative expense or may tardily file such request if permitted by the

 court for cause.” 11 U.S.C. § 503(a). Rule 1019(6) of the Federal Rules of Bankruptcy

 Procedure provides that “[a] request for payment of an administrative expense incurred

 before conversion of the case is timely filed under § 503(a) of the Code if it is filed before

 conversion or a time fixed by the court.”

         On February 8, 2018, the bankruptcy court entered an order to convert the Chapter

 11 case to a Chapter 7 case.9 On July 8, 2018, Desormeaux (Appellant) sought $24,658.90

 as a priority administrative expense based on substantial contribution to the Chapter 11

 case (hereinafter referred to as the “Original application”).10 On July 18, 2020, Desormeaux

 sought an additional $29,599.09 as a priority administrative expenses on his substantial

 contribution on the Chapter 7 case (hereinafter referred to as the “Supplemental

 Application”).11




 9
   Doc. 8-1, p. 206; BK 108 (Doc. 1-3).
 10
    Doc. 2-1, p. 76; BK 148 (Doc. 1-3).
 11
    Doc. 2-1, p. 95.

                                          Page 4 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 5 of 18 PageID #: 1246




         On November 3, 2020, the bankruptcy court denied the substantial-contribution

 claims of creditor, Appellant Ronnie Desormeaux LLC (“Desormeaux”) under 11 U.S.C.

 § 503.12

 The Bankruptcy Court’s Ruling

         On October 22, 2020, the bankruptcy court rendered an oral ruling denying

 Desormeaux’s applications.13     The court denied Desormeaux’s application for pre-

 conversion expenses because it was untimely, and even if it was timely, Desormeaux had

 not shown cause for the untimely filing, and even if it had, Desormeaux failed to show a

 substantial contribution.14

         Bankruptcy Rule 1019 (6) provides that when a case is converted from Chapter 11

 to Chapter 7, applications seeking allowance of administrative expenses must be filed prior

 to conversion of the case.

         Consequently, the Court found that Desormeaux’s application for pre-conversion

 expense, filed five-months post conversion, was not timely under Bankruptcy Rule 1019.15

 The Court acknowledged that before the hearing on Desormeaux’s motion to convert, Mr.

 Patel voluntarily converted to a Chapter 7.16 The court found that Desormeaux “received

 notice of this conversion, yet waited five months before submitting the application for an

 administrative expense claim based on a substantial contribution.17 The Court remarked



 12
    Doc. 1-3, BK 205.
 13
    Doc. 1-3.
 14
    ER. 171-72.
 15
    ER 167.
 16
    Id.
 17
    Id.

                                        Page 5 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 6 of 18 PageID #: 1247




 that Desormeaux had failed to explain or give cause for filing his application beyond the

 deadline. The bankruptcy court also independently denied Desormeaux’s Chapter 11

 substantial contribution claim because he failed to show that he made a substantial

 contribution. The bankruptcy court denied Desormeaux’s Chapter 7 administrative claim

 for substantial contribution as not authorized by statute.

        Desormeaux seeks to have this Court reverse the bankruptcy court’s decision on the

 legal issues pertaining to the First and Second Applications, and remand the case to the

 bankruptcy court with instructions to permit Desormeaux to conduct limited discovery on

 the Trustee’s objections, followed by an evidentiary hearing on the applications for

 compensation/administrative expense.

                                 ORIGINAL APPLICATION

 Timeliness of the application

        Rule 503(a) provides that “[a]n entity may timely file a request for payment of an

 administrative expense or may tardily file such request if permitted by the court for cause.”

 Timeliness of the request in this particular matter is addressed in Rule 1019(6) of the

 Federal Rules of Bankruptcy Procedure, which governs matters when a case under Chapter

 11 has been converted to a case under Chapter 7. Rule 1019(6) provides, in pertinent part:

               (6) Postpetition claims; preconversion administrative expenses; notice

                         A request for payment of an administrative expense incurred
               before conversion of the case is timely filed under § 503(a) of the code
               if it is filed before conversion or a time fixed by the court.




                                         Page 6 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 7 of 18 PageID #: 1248




            Desormeaux maintains that there is no per se bar under Rule 1019(6) of the Federal

 Rule of Bankruptcy Proceeding that would prohibit filing an administrative application

 after the date of conversion. The Debtor filed a Notice of Conversion to Chapter 7 on

 January 23, 2018,18 and the Bankruptcy Court entered the Conversion Order on February

 9, 2018.19 The United States Trustee and the Chapter 7 Trustee (collectively referred to as

 the “Trustees”) maintain that in order to be timely, Desormeaux must have filed the

 Original Application on February 9, 2018.

            This Court must determine if the bankruptcy court abused its discretion in finding

 that Desormeaux did not show cause for filing the application five (5) months after the

 deadline. The Trustees argue that Desormeaux failed to provide a valid reason for the delay

 in filing the application. See In re DPH Holdings, 494 F.App’x at 136 (affirming denial of

 request for untimely filed administrative application where movant “failed to provide any

 reasonable explanation for its failure to timely file”); Bierne, Maynard & Parson, L.L.P. v.

 Cypresswood Land Partners, I, 2011 WL 13324169, at *10 (S.D.Tex. Mar. 3, 2011)

 (affirming as “well within the bankruptcy court’s discretion” denial of late-filed

 administrative fee application where applicant provided no reason for the late filing.); cf.

 Hunt U.S. Postal Serv., 30 F.3d 1493, 1994 WL 399141, at *1 (5th Cir. 7/21/94) (affirming

 dismissal because the defendant was not timely served where the plaintiff “has offered no

 reason” for being untimely); Sims v. The Great-West Life Ass. Co., 941 F.2d 368, 372 (5th

 Cir. 1991) (denying untimely motion for appellate costs, holding that ‘[i]n the complete


 18
      Doc. 8-1, p. 203.
 19
      Id. p. 206.

                                           Page 7 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 8 of 18 PageID #: 1249




 absence of such an explanation [for movant’s delay], good cause for the delay has not been

 shown”).

         The Court has reviewed the bankruptcy court’s record.20 At the hearing, counsel for

 Desormeaux remarked that the prior bankruptcy judge had approved an administrative

 application filed after conversion in the case that was filed by the Debtor’s attorney, despite

 objections by the Trustee.21 However, no one raised a timeliness issued with regards to

 Rule 1019(6) or Rule 503.22 Counsel then argued that out of fairness, the court should

 approve the application.23

         Counsel then argued that the application that pertained to the Chapter 11 case, filed

 after conversion to Chapter 7, was done so because Desormeaux had filed a Motion to

 Convert. That motion was pending while the Debtor and Desormeaux were in negotiations

 about terms of a Chapter 11 plan.24 Desormeaux and the Debtor were not able to reach an

 agreement, however, the Debtor filed its own voluntary Motion to Convert.25 Desormeaux

 maintains that because he had previously filed a Motion to Convert, no conversion would

 take place until after a hearing on its motion.26

         Counsel then argued that pursuant to Rule 503(a), when the Chapter 7 Trustee filed

 a Notice of Assets and a Notice of Time to File Proof of Claims which was after the Debtor

 filed its Motion to Convert, counsel and Desormeaux were under the impression that the



 20
    ER 99, 105-08, 129-132.
 21
    Doc. 4, p. 5:18-21.
 22
    Id. p. 5:22-25.
 23
    Id. p. 6:4-8.
 24
    Id. p. 6.
 25
    Id.
 26
    Id.

                                          Page 8 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 9 of 18 PageID #: 1250




 Trustee was requesting notice of claims which included the application for administrative

 expenses. Desormeaux asserts that the Original Application for administrative expenses

 was filed on the Bar Date set by the Chapter 7 Trustee.27

            The Trustees remark that the bankruptcy court noted that no request had been made

 to fix a deadline for filing fees applications, and the court did not fix a different deadline

 for filing a pre-conversion administrative expense application. Thus, the Trustees argue

 that this Court can conclude that Desormeaux’s Original Application was untimely. The

 Court agrees that the Original Application was filed untimely.

            Because the Original Application was untimely filed, this Court must determine if

 the bankruptcy court committed error in finding no cause for the untimely filing. The record

 reflects that the Bankruptcy Court reviewed whether Desormeaux had established “cause”

 for its untimely filing of the Original Application.28 The bankruptcy court relied on cases

 such as In re Cripss,549 B.R. 836, 857-858 (Bankr. W.D. Mich. 2016) aff’d, 566 B.R. 172

 (W.D. Mich. 2017) and In re Richfield Equities, L.L.C., 556 B.R. 313, 317 (Bankr. E.D.

 Mich. 2016). The bankruptcy court specifically considered whether “the delay was caused

 by the movant or some other intervening and perhaps unavoidable event.” Id.

            Desormeaux argued that the bankruptcy court should allow the untimely Original

 Application because the judge has discretion to allow post-conversion applications for

 cause and had approved another administrative-expense application for Debtor’s attorney’s

 fees which were filed after conversion.


 27
      Id. p. 8:1-2.
 28
      Doc. 5, Appx. B., pp. 10-15.

                                           Page 9 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 10 of 18 PageID #: 1251




           The bankruptcy court noted that Desormeaux failed to explain why it took five

  months to get the application filed considering that Desormeaux had been pressing

  conversion of the case and knew conversion would happen. Furthermore, Desormeaux

  filed its Motion to Convert on September 25, 2017.29 Desormeaux had notice on January

  23, 2018, that the Debtor assented to a voluntary conversion. The Order converting the case

  was issued on February 9, 2018.30 Desormeaux filed his Original Application on July 8,

  2018, some five months after the Order converting the case from a Chapter 11 to a Chapter

  7 case. This Court finds no abuse of discretion in the Bankruptcy Court’s rulings that the

  Original Application was untimely, and that Desormeaux failed to meet his burden to

  establish “cause.” See In re Wooten, 620 B.R. 351, 356-357 (Bankr. D.N.M. 2020).

  Substantial contribution

           The bankruptcy court concluded that Desormeaux had failed to bear its burden to

  show a substantial contribution in the Chapter 11 case. See In re Consol. Bancshares, Inc.

  785 F.2d 1249 (5th Cir. 1986). “[T]he phrase ‘substantial contribution’ in section 503

  means a contribution that is considerable in amount, value or worth.”           In re DP

  Partners¸106 F.3d 667, 673 (5th Cir.         1997). The bankruptcy court found that

  Desormeaux’s expenses were aimed at furthering its own agenda, and not for the benefit

  of the estate or the creditors as a whole.31 The court further found that “most of the work




  29
     Doc. 2-1, p.1.
  30
     Doc. 8-1, p. 206.
  31
     ER 170-71.

                                         Page 10 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 11 of 18 PageID #: 1252




  was aimed at conversion, which has nothing to do with enhancing the reorganization

  process, or even a sale process that may have benefitted all of the creditors.”32

            Desormeaux argues that pursuing conversion of a case is grounds for a substantial

  contribution administrative expense claim.

            “Substantial contribution” analyses are made on a case-by-case basis and depend on

  a finding of an actual and demonstrable benefit to the debtor’s estate and the creditors. In

  re United Container, LLC, 305 B.R. 120 (M.D.Fla 2003); see also In re DP Partners, Ltd.

  Partnership,106 F.3d 667, 673 (5th Cir. 2/28/1997) (The development of a more concrete

  standard of substantial contribution is best left on a case-by-case basis. At a minimum,

  however, the court should weigh the cost of the claimed fees and expenses against the

  benefits conferred upon the estate which flow directly from those actions).

            The Trustees maintain that Desormeaux failed to explain how its activities

  “conferred a significant and demonstrable benefit to the debtor’s estate and the creditors.”

  In re Cons. Bancshares, 785 F.2d 1249, 1253 (5th Cir. 1986). The Trustees complain that

  Desormeaux did not attempt to show how its alleged contribution outweighed the cost of

  the $24,658.90 award it sought and the only evidence it submitted was its billing records.33

  The U.S. Trustee argues that Desormeaux has failed to submit evidence to support its

  assertion that its actions caused the conversion and benefitted the estate, nor does

  Desormeaux cite any record evidence that its efforts to convert the case went beyond

  routine activities or that the conversion provided a benefit to the estate that was


  32
       IR 171.
  33
       ER 57-67.

                                           Page 11 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 12 of 18 PageID #: 1253




  “considerable in amount, value or worth,” In re DP Partners, 106 F.3d at 673, especially

  as compared to the amount of fees sought.

         The Court finds that the bankruptcy court did not abuse its discretion in finding that

  the Original Application was untimely and that Desormeaux failed to show just for filing

  its Application untimely. The Court further finds no error in the bankruptcy court’s finding

  that Desormeaux failed to establish a “substantial contribution” that provided a benefit to

  the estate.

                            SUPPLEMENTAL APPLICATION

         Desormeaux filed an application for administrative expenses for work performed by

  its counsel during the Chapter 7 portion of the bankruptcy case. That work involved

  Desormeaux’s attempt to deny entry of the Debtor’s discharge. Desormeaux and the Debtor

  settled the adversary proceeding which resulted in a payment by the Debtor of $36,000.

  Desormeaux requested approval of $29,599.09 in attorneys’ fees and expenses relating to

  its pursuit of the discharge complaint during the Chapter 7 case.

         The bankruptcy court denied Desormeaux’s supplemental application as not being

  authorized by statute, specifically finding that as a matter of statutory interpretation,

  “substantial contribution” administrative expenses are limited to those contributions made

  during a Chapter 9 or Chapter 11 case, and not authorized for acts conducted during a

  Chapter 7 case.34 Desormeaux argues that it would have been impossible to file the




  34


                                         Page 12 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 13 of 18 PageID #: 1254




  Supplemental Application either before the conversion or before the Bar Date. Rule

  503(b)(3)(D) provides, in pertinent part, as follows:

                    (b) After notice and a hearing, there shall be allowed administrative
             expenses, other than claims allowed under section 502(f) of this title,
             including—

                   (3) the actual, necessary expenses, other than compensation and
             reimbursement specified in paragraph (4) of this subsection, incurred by—

                    (D) a creditor, an indenture trustee, an equity security holder, or a
             committee representing creditors or equity security holders other than a
             committee appointed under section 1102 of this title, in making a substantial
             contribution in a case under Chapter 9 or 11 of this title; (emphasis added)


             At the hearing on the Applications, and with regard to the Supplement Application

  for substantial contribution that was made to the Chapter 7 case, Counsel for Desormeaux

  argued that its substantial contribution was not consummated until well after the

  conversion, making it impossible to file the application prior to the conversion.35

  Desormeaux maintains that substantial contributions made by a creditor in a Chapter 7 case

  are not categorically barred from being afforded administrative priority status.

             The Trustees argue that “substantial contribution” claims are limited to Chapters 9

  and 11 bankruptcies. See 11 U.S.C. § 503(b)(3)(D). Desormeaux filed the Supplemental

  Applications requesting approval of $29,599.09 in attorney’s fees and expenses relating to

  Appellant’s pursuit of the discharge complaint during the Chapter 7 case. The bankruptcy

  judge ruled that it was not authorized by law.36




  35
       Id. p. 8:14-18.
  36
       P-5, Appx. B, p. 8:11-14.

                                             Page 13 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 14 of 18 PageID #: 1255




         Desormeaux relies on In re Connolly North America, LLC, 802 F.3d 810 (6th Cir.

  2015), a minority view, which held that by using the word “including” Congress did not

  mean to exclude anything not expressly listed in the various subparagraphs of paragraph

  (b). Despite the fact that the language of § 503(b) expressly states that it applies only to

  Chapters 9 and 11, the minority view is that the word “including “ in § 503(b) means that

  an expansive interpretation of the statute is warranted, and therefore, substantial

  contribution claims should be allowed in Chapter 7 cases. In other words, Connolly’s

  interpretation would expand the scope of the statute to permit an administrative expense

  arising from a “substantial contribution” in cases under Chapter 7.

         As noted by the Trustees, the majority of courts confronting the issue of whether

  “substantial contribution” claims are allowable in the Chapter 7 context find that such

  claims are prohibited by the specific reference in 11 U.S.C. § 503(b)(3)(D) only to

  substantial contributions made within Chapters 9 and 11. See, e.g., Lebron v. Mechem

  Financial, Inc.,27 f.3d 937, 945 (3rd Cir. 1994) (“expenses incurred after a Chapter 11 case

  is converted to one under 7, however, are not recoverable pursuant to [11 U.S.C. §

  503(b)(3)(D)]”.

         Section 503(b) provides that compensable administrative expenses include expenses

  related to specific activities. The Bankruptcy Code’s Rules of Construction expressly state

  that the words “ ‘includes’ and ‘including’ are not limiting”. 11 U.S.C. § 102(3). Based on

  this language, the specified activities listed under § 503(b)—such as necessary costs of

  preserving the estate, compensation and reimbursement under § 330(a), etc.—are not the

  only activities which may qualify as compensable administrative expenses. E.g., In re

                                         Page 14 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 15 of 18 PageID #: 1256




  United Educ. and Software, 2005 WL 6960237, at *1 (B.A.P. 9th Cir. Oct. 7, 2005); U.S.

  Trustee v. Farm Credit Bank of Omaha (In re Peterson) 152 B.R. 612 (D.S.D. 1993).

         Concerning substantial contribution, § 503(b)(3)(D) specifically limits recovery to

  those incurred by “a creditor,...in making a substantial contribution in a case under Chapter

  9 or 11 of this title”. There is no mention of Chapter 7.

         The Court agrees with the Trustees that because section 503(b)(3)(D) makes no

  mention of Chapter 7, and section 503(b)(4) allows attorney fee awards only to entities

  with expenses allowable under section 503(b)(3), no such “specific and explicit” provision

  exists that would allow a creditor that allegedly made a substantial contribution to recoup

  its attorney’s fees from the bankruptcy estate as a priority administrative expense in a

  Chapter 7 case. Numerous other courts have so held. See In re Lloyd §., Inc. 75 F.3d 853,

  857 (3rd Cir. 1996); In re United Educ. & Software, 2005 WL 6960237, at *5, *7-*9 (9th

  Cir. 2005); In re Morad ,328 B.R. 264, 273 (1st Cir. 2005); Lewis v. Scruggs (In re

  HealthTrio, Inc.,), 599 B.R. 119, 131-32 (D.Colo. 2019); In re Fountainbleau Las Vegas

  Hldgs., LLC, 574 B.R. 895, 903 (Bankr. S.D. Fla. 2017); In re Memory Lane Assisted

  Living of Bowdon LLC, 2017 WL 3475663, at *9 (Bankr. N.D. Ga. 2017); In re Watson,

  495 B.R.88, 93-95 (D.Colo. 2013); In re Engler, 500 B.R. 174 (S.D. Fla. 2013); In re

  Hackney, 351 B.R. 179, 201-205 (N.D. Ala. 2006); In re Harvey, 2006 WL 4481990, at *2

  (Bankr.D. Md. 2006). Based on the plain language of the statue, a “substantial

  contribution” claim is not allowable as an administrative expense under Chapter 7.

  The bankruptcy court did not abuse its discretion in denying Desormeaux’s motion to
  continue


                                          Page 15 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 16 of 18 PageID #: 1257




              Finally, Desormeaux complains that on August 4, 2020, the Chapter 7 Trustee filed

  an objection to the Applications which for the first time raised questions of fact regarding

  the Applications and its “substantial contribution” under Section 503(b). Three days before

  the hearing on its substantial contribution applications, Desormeaux filed a Motion to

  Continue Evidentiary Hearing. After arguing that the Chapter 7 Trustee’s objection to its

  applications “raised new factual issues,” and threshold legal issues, the bankruptcy judge

  denied the request.

              Denial of a motion to continue and denial of discovery is reviewed for abuse of

  discretion. See Transamerica Ins. Co. v. Avenell,66 F.3d 715, 721 (5th Cir. 1995); see also

  JP Morgan Chase Bank, N.A. v. DataTreasury Corp., 936 F.3d 251, 255 (5th Cir. 2019).

  Desormeaux maintains that the bankruptcy court abused its discretion by denying the

  continuance and denying Desormeaux the opportunity to conduct discovery regarding

  factual issues relating to its “substantial contribution”.

              The Trustees inform the Court that Desormeaux filed his Original Application on

  July 8, 2018 which is more than two years prior to the hearing on August 13, 2020.

  Desormeaux filed it Supplemental Application on July 18, 2020. The Trustee filed its

  objection on August 4, 2020. On August 10, 2020, Desormeaux filed a motion to continue

  the hearing. Counsel for Desormeaux filed two documents to support his Applications—

  its counsel’s timesheets and its proof of claim.37




  37
       P-2-1, p. 76.

                                            Page 16 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 17 of 18 PageID #: 1258




         The bankruptcy court determined that the Original Application was untimely, and

  no cause was established as to why the court should permit Desormeaux to tardily file the

  Application; the court found that the Supplemental Application could not be approved as a

  matter of law. The Court denied Appellant’s motion to continue as moot because the

  Supplemental Application could not be approved as a matter of law.

         The Trustees maintain that there were no “new factual issues” raised for the first

  time and it was Desormeaux’s burden in the first instance to establish factual support for

  its requested relief—administrative expense priority designation. The Trustees note that

  Desormeaux had two years from the date of filing its Original Application to develop

  whatever factual support it believed necessary. At the hearing, Desormeaux requested that

  the hearing continue as to the legal issues. The bankruptcy court then ruled on the

  Applications based solely on the legal issues. Therefore, the Court finds no abuse of

  discretion with the Bankruptcy Court’s ruling denying the motion to continue and further

  discovery.

                                       CONCLUSION

         For the reasons set forth above, the Court finds no abuse of discretion as to the

  bankruptcy court’s ruling that Desormeaux’s Original Application was untimely, and that

  Desormeaux failed to show cause for its delay in filing the Application. The Court further

  find that there was no clear error by the bankruptcy court in finding that Desormeaux failed

  to show a substantial contribution that would benefit the estate.

         The Court also finds no error in the bankruptcy court’s ruling that Desormeaux’s

  Supplement Application was barred by law, specifically finding that a “substantial

                                         Page 17 of 18
Case 2:20-cv-01472-JDC-KK Document 18 Filed 05/07/21 Page 18 of 18 PageID #: 1259




  contribution” type of claim is not allowable as an administrative expense incurred during

  a Chapter 7 proceeding. The Court further finds no abuse of discretion by the bankruptcy

  court as to its decision to deny the motion for continuance of the hearing on the

  Applications for further discovery as to factual issues. Accordingly,

         IT IS ORDERED that the Appeal by Ronnie Desormeaux, LLC is hereby

  DENIED, and the rulings of the bankruptcy court are hereby AFFIRMED.

         THUS DONE AND SIGNED in Chambers on this 7th day of May, 2021.



                   ____________________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                         Page 18 of 18
